DETAILED ACTION
The instant application having Application No. 16/765,101 filed on May 18, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on January 11, 2018 (Germany DE 10 2018 200 371.8).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on May 18, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated May 18, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Ko et al. USPGPub 20040028566 A1 (cited in an IDS, hereafter Ko).

    PNG
    media_image1.png
    603
    1219
    media_image1.png
    Greyscale

Regarding claim 13, Ko teaches (see examiner’s markup of Fig. 4) “An interposer substrate (substrate 100), comprising:
a front side (the top in Fig. 4) and a rear side (the bottom in Fig. 4);
a cavity (portion A or portion B of chamber 20, marked by the examiner in Fig. 4) starting from the rear side (chamber 20 starts from the rear/bottom side of 100) which extends to a first depth (the depth of the chamber 20, t1);
a through-opening (inlet port 5); and
a sunken area (barrier 25 and/or gate 30) situated between the cavity and the through-opening (Elements 30 and 25 are both between portion A and port 5. Barrier 25 is between portion B and port 5.), which is sunken from the rear side (30 and 25 are sunken from the rear/bottom side) to a second depth in relation to the rear side (the depth of 30 and 25, t2);
wherein the first depth is greater than the second depth (t1 is greater than t2).”
Regarding claim 14, Ko teaches “The interposer substrate as recited in claim 13, wherein the sunken area (barrier 25) forms a continuous transition area between the cavity and the through-opening (see Fig. 4 25 forms a continuous transition area between portion B of 20 and port 5).”
Regarding claim 15, Ko teaches “The interposer substrate as recited in claim 13, wherein the interposer substrate includes multiple cavities which extend to the first depth (Fig. 4 depicts 4 cavities which extend to the first depth t1, portion A, portion B and the surrounding cavities around ports 5 and 10).”
Regarding claim  16, Ko teaches “The interposer substrate as recited in claim 13, wherein the interposer substrate includes multiple sunken areas (gate 30 and barrier 25) situated between the cavity and the through-opening (Elements 30 and 25 are between portion A and port 5), which are sunken from the rear side to the second depth in relation to the rear side (both gate 30 and barrier 25 are sunken to depth t2 in Fig. 4).”


Claims 13, 15-16 and 23 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. USPGPub 2017/0210618 A1 (hereafter Chang).

    PNG
    media_image2.png
    482
    620
    media_image2.png
    Greyscale

Regarding claim 13, Chang teaches (see examiner’s markup of Fig. 26) “An interposer substrate (cap wafer 2000), comprising:
a front side (the top of 2000 in Fig. 26) and a rear side (the bottom of 2000 in Fig. 26);
a cavity (sealed cavity 2608) starting from the rear side (2608 starts at the bottom of 2000 in Fig. 26) which extends to a first depth (the deepest depth of cavity 2608, t1);
a through-opening (the connection between cavity 2600 and the open air environment, see paragraph [0040]); and
a sunken area (shoulders of the pillar between 2608 and 2600, see examiner’s markup of Fig. 26) situated between the cavity and the through-opening (the pillar and its shoulders are situated between 2608 and 2600), which is sunken from the rear side to a second depth in relation to the rear side (the shoulders of the pillar are sunken to a second depth, t2, in relation to the bottom of 2000);
wherein the first depth is greater than the second depth (the depth of the cavity 2608, t1, is greater than the depth of the shoulders, t2).”
Regarding claim 15, Chang teaches “The interposer substrate as recited in claim 13, wherein the interposer substrate includes multiple cavities which extend to the first depth (for example, there are 3 cavities within the overall sealed cavity 2608 that extend to the first depth).”
Regarding claim 16, Chang teaches “The interposer substrate as recited in claim 13, wherein the interposer substrate includes multiple sunken areas (there are two shoulders/sunken areas on the pillar between 2608 and 2600) situated between the cavity and the through-opening (both shoulders/sunken areas are between 2608 and the through-opening in 2600), which are sunken from the rear side to the second depth in relation to the rear side (both shoulders are sunken to depth t2).”
Regarding claim 23, Chang teaches (see Fig. 25 and examiner’s markup of Fig. 26) “A manufacturing method (see steps below) for an interposer substrate (cap wafer 2000), comprising the following steps:
providing an unstructured interposer substrate (cap wafer 2000) which has a front side (the top of 2000 in Fig. 26) and a rear side (the bottom of 2000 in Fig. 26);
forming a first cavity (sealed cavity 2608) starting from the rear side (2608 starts at the bottom of 2000 in Fig. 26), which extends to a first depth (the deepest depth of cavity 2608, t1);
forming a second cavity (cavity 2600) starting from the rear side (2600 starts at the bottom of 2000 in Fig. 26), which extends to the first depth (the majority of 2600 extends to the same depth t1 as sealed cavity 2608);
forming a sunken area (shoulders of the pillar between 2608 and 2600, see examiner’s markup of Fig. 26) situated between the first cavity and the second cavity (the pillar and its shoulders are situated between 2608 and 2600), which is sunken from the rear side to a second depth in relation to the rear side (the shoulders of the pillar are sunken to a second depth, t2, in relation to the bottom of 2000), wherein the first depth is greater than the second depth (the depth of the cavity 2608, t1, is greater than the depth of the shoulders, t2); and
forming a through-opening (the connection between cavity 2600 and the open air environment, see paragraph [0040]), starting from the front side (the connection between 2600 and the open air environment starts from the front/top side in Fig. 26), by removing an area of the interposer substrate situated above the second cavity (compare Fig. 25 and Fig. 26, an area of 2000 situated above 2600 has been removed between the intermediate product of Fig. 25 and the final product of Fig. 26, see also paragraphs [0039]-[0040] “In FIG. 26, a grinding process is performed to remove portions of cap wafer 2000 …  the grinding may expose cavity 2600 to ambient pressure. That is, cavity 2600 is exposed to an open air environment.”).”

Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the first cavity and the second cavity are simultaneously formed in a first etching step starting from the rear side to an intermediate depth, and an area of the rear side corresponding to the sunken area to be formed later on is masked, and the first cavity and the second cavity are simultaneously formed in a second etching step from the rear side up to a first depth, and the sunken area is simultaneously formed.”
Regarding claim 25, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein, after the formation of the first cavity and the second cavity and the sunken area, a protective layer is deposited on the rear side before the through-opening is formed.” 

Claims 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the closest art to claim 17 is Gogoi et al. USPGPub 2006/0144143 (hereafter Gogoi).
Gogoi teaches (Figs. 1 and 3) “A MEMS device (microelectromechanical (MEM) device 100), comprising:
an interposer substrate (protective cap 132) having a front side (top of 132 in Fig. 1) and a rear side (bottom of 132 in Fig. 1), 
a cavity (cavity in 132 where sensor region 104 is marked) starting from the rear side (this cavity starts from the rear/bottom side of 132) which extends to a first depth (the depth of this cavity, t1), 
a through-opening (see through openings at either side of the cavity which connect the cavity to the environment), and 
a sunken area (stop section 304) … which is sunken from the rear side to a second depth in relation to the rear side (the depth of 304, t2, which is similar to 312A), 
wherein the first depth is greater than the second depth (t1 is greater than t2 in Fig. 1);
a MEMS substrate (wafer 106) which includes a first movable structure (suspension spring 122) and a second movable structure (seismic mass 124); 
wherein the interposer substrate is bonded onto the MEMS substrate (see connection between 132 and 106 at either end of the device in Fig. 1) in such a way that the first movable structure is movable into the first cavity (122 is movable in the cavity of 132 where “sensor region 104” is marked), and 
the sunken area acts as stop area for the second movable structure (see paragraph [0020]).”
However, Gogoi fails to teach “a sunken area situated between the cavity and the through-opening… and the sunken area acts as stop area for the second movable structure.” Furthermore, there would be no proper motivation to modify Gogoi to meet this combination of limitations, since the stop for the seismic mass 24 needs to be at the position of 24, which is separated from the through-openings in 132.
Claims 18-22 depend from claim 17 and are allowed for at least the reason stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872